Title: To Benjamin Franklin from Dumas, 31 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Sir
Amst. 31th: May 1779
Last Friday I had the honour to write to you a Letter of which I had no oportunity to keep a copy for myself. The same will be the case of the present; other wise I would lose te post.

The vessel Hannah, Capt. Alex. Coffin, gone from Baltimore the 20th. of March, from the Capes the 6th. of April, & arrived here the 24th. had a cargo of tobacco chiefly, consigned partly to Mrs Clifford & Tisset, & partly to my old friends Mrs De la Lande & Fynje, of this City.
The 27th arrived another Ship, the Hannah, Captn. Richd. Inkson from Virginia, consigned to Mr. Hudson Mercht. of this City.
The 29th. arrived here another, the Sloop Poppus Captn. Martin, saild from Maryland the 1st. of May, & from the Capes the 6th. Inst. belonging to the hon. Rob. Morris, & consigned to Horneca Fizeaux & Compe. Capt. Martin has brought news, that when he set sail, there arrived at Baltimore a Carolinian Gentleman, with the report, that the Brittish troops having set out from Savannah to attack the continental troops, were totally defeated, with the loss of 100 to 150 killed on the Spot besides prisoners & wounded, & obliged to retreat to Savannah, leaving in our hands all their bagage. & that an Express was in his way to philadelphia, to bring this news to Congress. I congratulate you of it with all my heart.
I am since 8 days lodged here at Mr. N——’s. I have not seen & will not see, for obvious reasons, the Chev. Gd. nor his Associate. I hope to dine to morrow with Capt. Martin, by the politeness of Mr. N——. I think to return immediately after dinner to the hague where I shall meet again our friend, with whom I have had the honour to dine some days past.
You will be so good as to excuse my venturing to write to you in bad English. I am with very great respect Sir yr. most obedient & faithful servant
D


I am a little more acquainted with Mr. Sayre, & do find him a very intelligent & sensible Man; but will Still expect your Sentiments & directions on his account, before growing more intimate with him.

I have received yr. respected favour of the 22d. inst. & make good use of it with some gentlemen of this City.
Passy to his Exc. the hon. Dr. Franklin, Esqr., Plenipy. &c.

 
Addressed: To His Excellency / B. Franklin Plen. of the United / States, &c. / at Passy./.
Notation: Dumas 31. May 1779.
